Case: 14-3093      Document: 18      Page: 1     Filed: 10/27/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                JESSICA WAILANI GIBBS,
                       Petitioner,

                                v.

         DEPARTMENT OF THE INTERIOR,
                   Respondent.
              ______________________

                          2014-3093
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DC-1221-11-0794-B-1.
                 ______________________

                        ON MOTION
                    ______________________
                           ORDER
      This petition for review was voluntarily dismissed on
 July 14, 2014, and the mandate issued that same day. On
 September 8, 2014, Jessica Wailani Gibbs filed a “Motion
 to Reconvene Trial,” which appears to be a motion to
 reactivate her appeal. On September 22, 2014, Ms. Gibbs
 filed a “Motion to Suspend Previous Motion” which the
 court interprets as a motion to withdraw the “Motion to
 Reconvene Trial.”
    Upon consideration thereof,
Case: 14-3093      Document: 18    Page: 2    Filed: 10/27/2014



 2                                           GIBBS   v. INTERIOR



       IT IS ORDERED THAT:
     (1) The motion to withdraw the motion to reactivate
 is granted.
       (2) The motion to reactivate is withdrawn.
                                     FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                      Daniel E. O’Toole
                                      Clerk of Court
 s25